Citation Nr: 1636746	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  09-18 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1. Entitlement to service connection for left ear hearing loss, to include as secondary to service-connected right ear hearing loss.  

2. Entitlement to service connection for tinnitus, to include as secondary to service-connected right ear hearing loss.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1959 to December 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2012 and August 2014, the Board remanded these claims for further development. 

In a May 2015 rating decision, the RO granted service connection only for right ear hearing loss. Left ear hearing loss and tinnitus remained denied and are currently before the Board on appeal. 

In March 2016, the Board referred the claims for a medical opinion from an expert with VA's Veterans Health Administration. 


FINDINGS OF FACT

1. The weight of the evidence does not support a finding that the Veteran's left ear hearing loss or tinnitus were caused or aggravated by his service-connected right ear hearing loss. 

2. The weight of the evidence does not support finding a nexus between the Veteran's in-service noise exposure and his current left ear hearing loss disability. 

3. The weight of the evidence does not support finding a nexus between the Veteran's in-service noise exposure and his current tinnitus disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2015).

2. The criteria to establish service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection 

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Veteran also contends that there is secondary service connection based on his service-connected right ear hearing loss. Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

 A. Left Ear Hearing Loss

In terms of element (1), the Veteran had hearing loss for VA purposes at his June 2007 VA examination.  

In terms of element (2), the Veteran was exposed to noise while working on the flight line during service. 

In terms of element (3), the weight of the evidence is against finding a nexus to support direct or secondary service connection. The Veteran reported "no hearing loss, no ear trouble" in January 1959 and March 1961 in service. He also reported the same at his November 1962 separation examination. The September 2014 VA examiner noted that there were no significant threshold shifts for the left ear in service. The Veteran also reported in an October 2008 letter and at his June 2007 VA examination that the onset of his hearing loss was around 10-15 years prior.  Furthermore, the Veteran's post-military occupations included working as an auto mechanic, working in a noisy slaughter house and working as a corrections officer. 

In terms of cumulative noise exposure, the May 2016 medical opinion considered whether cumulative noise exposure "which would, by necessity, involve his years of active service, caused the development of left ear hearing loss". The expert opined that there is insufficient evidence whether permanent noise-induced hearing loss can develop much later in one's lifetime. He additionally noted there is no clear evidence the existing hearing loss is from noise exposure as opposed to other causes. 

In terms of secondary service connection, in May 2016, the medical opinion stated that there is no anatomic or physiological basis for the theory that the Veteran's service-connected right ear hearing loss caused or aggravated his left ear hearing loss beyond the normal progression of the disease. There are no medical opinions to the contrary.  

The weight of the evidence does not support a finding of either a nexus between the current disability and in-service noise exposure or secondary service connection between the current left ear hearing disability and the Veteran's service-connected right ear hearing loss. Therefore, the claim must be denied. 

B. Tinnitus 

The Veteran is competent to report a current tinnitus disability; therefore element (1) is satisfied. 

In terms of element (2), the Veteran was exposed to noise while working on the flight line during service. 

In terms of element (3), the weight of the evidence is against finding a nexus to support direct or secondary service connection.

In an October 2008 letter, the veteran reported he worked on flight line around aircraft and that his hearing difficulties were first assessed about 15 years prior. He also did not note any complaints of tinnitus. 

At his June 2007 examination the Veteran reported he had tinnitus a few times a month for 30-40 years but could not recall a related event to coincide with onset.  This would have, at the earliest, suggested his tinnitus began 5 years after service. 

Private audiometric records in 2005 and 2007 denied a tinnitus history. A May 2009 letter noted that the Veteran had "ringing in my third year of service". 

The September 2014 VA examiner noted that because of contradictory self-reports of symptoms and date/circumstance of onset, an opinion for service connection for tinnitus cannot be rendered. In email correspondence in April 2015, the VA examiner clarified that she could not render an opinion without resorting to speculation "because the contradictory nature of the evidence in the record, combined with a lack of contemporaneous evidence in the years following service, makes it not possible for this audiologist to opine about the etiology of tinnitus". 

Based on the variety of different self-reports in the record regarding the onset for the tinnitus disability and the fact that the VA examiner is unable to conclude there is a nexus without resorting to speculation, the weight of the evidence does not support element (3). 

In terms of secondary service connection, In May 2016, the medical opinion stated that there is no anatomic or physiological basis for the theory that the Veteran's service-connected right ear hearing loss caused or aggravated his tinnitus beyond the normal progression of the disease. 

Therefore, the claim must be denied.

II. Duties to Notify and Assist 

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a November 2006 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his left ear hearing loss and tinnitus conditions.  


ORDER

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


